La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
Nos corresponde determinar en esta ocasión si el Tribunal de Primera Instancia, Sala Superior, Asuntos de Meno-res, podía renunciar a su jurisdicción en un caso de un menor ofensor de trece años de edad a la fecha de los he-chos delictivos, quien al presentarse la queja en su contra había ya advenido a la mayoridad, para que fuese proce-sado como adulto.
I
El 15 de octubre de 2003 la Procuradora de Menores presentó una queja en el Tribunal de Primera Instancia, Sala Superior de Aguadilla, Asuntos de Menores, contra el joven Wilfredo Suárez Alers por hechos ocurridos el 25 de julio de 1994. En la queja se le imputó a Suárez Alers ha-ber incurrido, alegadamente, en el delito de actos lascivos o impúdicos cometido contra el menor M.B.E. Se indicó en la queja que para la fecha de los hechos el imputado tenía quince años de edad, ya que se señaló como fecha de naci-miento el 22 de octubre de 1978 y la víctima contaba con siete años de edad.
La vista de causa de aprehensión se celebró el mismo 15 de octubre y posteriormente se celebró la vista para la de-terminación de causa para presentar querella. Así las co-sas, el 19 de marzo de 2004 se celebró una vista para aten-der la petición de renuncia de jurisdicción presentada por *854la Procuradora de Menores. El tribunal de instancia la de-claró “con lugar” y denegó una petición de desestimación presentada previamente por el acusado. El foro primario resolvió que tenía jurisdicción sobre el joven imputado de-bido a que los hechos fueron cometidos mientras éste era menor. Indicó también que, no empece a tener jurisdicción, no tenía autoridad para juzgarlo e imponer medidas dispo-sitivas, ya que al momento de ser procesado Suárez Alers había advenido a la mayoridad. El tribunal renunció en-tonces a su jurisdicción y remitió el expediente de Suárez Alers a la sala de lo criminal para que fuese juzgado como adulto. Posteriormente, el 31 de marzo de 2004 se presentó el pliego acusatorio contra Suárez Alers por el delito de actos lascivos.
El 4 de mayo de 2004 la defensa presentó una moción de desestimación en la que alegó, en síntesis, que la “dilación del Estado” en presentar la denuncia contra Suárez Alers le colocaba en estado de indefensión. Sostuvo que, ha-biendo transcurrido nueve años desde la ocurrencia de los hechos hasta la presentación de los cargos, se le hacía im-posible recordar dónde se encontraba en ese día, lo que impedía que pudiera traer evidencia a su favor en clara violación al debido proceso de ley.
El Ministerio Público, por su parte, se opuso a la solici-tud de desestimación. Adujo que el Estado no había sido negligente ni que había incurrido en incuria ya que la dilación no le era atribuible. Señaló que actuó con diligencia una vez le fue notificada la querella presentada contra Suárez Alers, procurando la correspondiente acción ante el Tribunal Superior, Sala de Asuntos de Menores. Además, indicó que el retraso no había causado perjuicio significa-tivo a la defensa del acusado.
El 20 de agosto de 2004 se celebró la vista para diluci-dar la moción de desestimación presentada. En ésta, a pe-tición de la defensa, testificaron la agente Rita Vázquez, quien investigó la querella presentada por el padre del per-judicado, el padre de la víctima y el Lie. Carlos Acevedo Lazarini. Se presentaron también dos comunicaciones es-*855critas, una de la pediatra que atendió a la víctima recién ocurrieron los hechos y otra de su psicóloga.
Del testimonio vertido en sala se desprende lo siguiente: primeramente, que el padre del menor supo de lo ocurrido el mismo día de los hechos, ya que su hijo le narró lo acontecido. El padre indicó que, preocupado por lo narrado, habló con el licenciado Acevedo Lazarini, quien le reco-mendó que llevara al menor a un psicólogo porque estaba “emocionalmente afectado”.
El padre testificó que no llevó a su hijo al psicólogo pero sí a una pediatra. Esta examinó al niño y en ese momento no encontró rasgo físico de abuso en el área genital del menor; sí encontró un rasguño en el pecho de éste. El padre del menor indicó que por recomendación del licenciado Acevedo Lazarini, decidió enviar a su hijo a residir con un tío en el estado de California.
Seis años más tarde, en 2000, el menor regresó a Puerto Rico. A su regreso, éste fue atendido durante tres años por una psicóloga. Posteriormente, el padre decidió presentar una querella en la Policía de Puerto Rico contra Suárez Alers.
De la minuta de la vista antes mencionada surge que las partes estipularon lo siguiente: “que no hay controver-sia en que el acusado tenía 13 años en la fecha de los ale-gados hechos”. (Enfasis nuestro.) Petición de certiorari, Apéndice, pág. 39.
El 27 de septiembre de 2004 el Tribunal de Primera Instancia emitió una resolución mediante la cual deses-timó el pliego acusatorio. El foro primario concluyó que el acusado se encontraba en estado de indefensión ante la injustificada dilación del padre de la víctima de instar la querella correspondiente. El tribunal a quo entendió que habiendo transcurrido nueve años desde que ocurrió el ale-gado incidente a la fecha en que Suárez Alers fue acusado, el derecho de éste a preparar una defensa adecuada se ha-bía vulnerado severamente. Ello, a su vez, incidía sobre el derecho de Suárez a un juicio justo e imparcial.
*856Inconforme, el Procurador General acudió ante el Tribunal de Apelaciones. Mediante una sentencia de 18 de enero de 2005, el foro apelativo intermedió revocó al foro primario. El tribunal apelativo concluyó que la dilación en la presentación de la acusación no era atribuible al Estado, ya que fue el padre del menor quien, a pesar de tener co-nocimiento de lo ocurrido, no presentó querella alguna en ese momento. El Tribunal de Apelaciones indicó que el Es-tado actuó diligentemente, pues una vez supo lo ocurrido, inició rápidamente el trámite correspondiente ante el Tribunal Superior, Sala de Asuntos de Menores.
El Tribunal de Apelaciones señaló también que, aun analizando la alegación genérica del acusado de que la dilación en el procedimiento le impedía preparar adecuada-mente su defensa, ésta era insuficiente para configurar “el perjuicio específico y concreto que requiere la doctrina so-bre el estado de indefensión”. El tribunal concluyó, por lo tanto, que la alegación de perjuicio fue abstracta y general, por lo cual resultaba improcedente.
En desacuerdo con esta determinación, el acusado acu-dió ante este Tribunal mediante una petición de certiorari. En su escrito, señaló la comisión de los errores siguientes:
Erró el Tribunal de el [sic] Tribunal de Apelaciones al resolver que no aplica la defensa de Estado de Indefensión.
Erró el Tribunal de el [sic] Tribunal de Apelaciones al imponer su criterio (en determinaciones de hechos) sobre el de el [sic] Tribunal de Instancia, sin tener base alguna.
Erró el Tribunal de el [sic] Tribunal de apelaciones al resolver que el delito no está prescrito y que había jurisdicción sobre el peticionario. Petición de certiorari, pág. 5.
El 13 de mayo de 2005 expedimos el auto solicitado. Las partes han comparecido y, contando con el beneficio de sus alegatos, pasamos a resolver.
hH HH
La Ley de Menores de Puerto Rico, Ley Núm. 88 de 9 de julio de 1986, según enmendada, 34 L.P.R.A. sec. *8572201 et seq. (Ley de Menores), refleja un enfoque penal ecléctico en el cual se intenta armonizar la función de pa-rens patriae del Estado de velar por la rehabilitación del menor ofensor, a la vez que le exige a éste responsabilidad por sus actos. Ello sin minimizar la responsabilidad del Estado de velar por la seguridad de la sociedad en general. Véase Exposición de Motivos de la Ley de Menores de 1986, Leyes de Puerto Rico, págs. 285-286. Véanse, además: D. Nevares-Muñiz, Derecho de menores: delincuente juvenil y menor maltratado, 5ta ed. rev., San Juan, Inst. Desarrollo del Derecho, 2005, Secs. 1.1.2-1.2, págs. 4-10; J.L. Morán, Sistema de justicia juvenil, exclusión de jurisdicción, renuncia de jurisdicción, 49 Rev. C. Abo. P.R. 105 (1988).
En reiteradas ocasiones hemos indicado que los procedimientos de menores son de carácter civil sui géneris y no se consideran de naturaleza criminal. Pueblo en interés menor G.R.S., 149 D.P.R. 1, 10 (1999); Pueblo ex rel. J.L.D.R., 114 D.P.R. 497, 502 (1983); Pueblo ex rel. L.V.C., 110 D.P.R. 114, 124 (1980); ELA en interés del menor R.M.R., 83 D.P.R. 242, 247 (1961). No obstante, con el transcurso del tiempo estos procedimientos han “adquirido matices de naturaleza punitiva que van más allá del propósito meramente rehabilitador y paternalista de la antigua [Ley Núm. 97 de 23 de junio de 1955]”. Pueblo en interés menor G.R.S., ante, pág. 12. Ese enfoque ha ido acompañado con el reconocimiento de mayores salvaguardas procesales hacia los menores como aquellas que protegen a los adultos en el proceso criminal. E.g.: Pueblo en interés menor R.H.M., 126 D.P.R. 404 (1990) (reconocimiento de la garantía constitucional contra la autoincriminación); Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990 (1993) (derecho a tener acceso a expediente social como corolario del derecho a una adecuada representación legal); Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994) (aplicabilidad de la regla de exclusión a procesos de menores).
*858El Art. 4 de la Ley de Menores, 34 L.P.R.A. sec. 2204, regula la jurisdicción de la Sala de Asuntos de Menores del Tribunal Superior. El concepto jurisdicción en el ordenamiento jurídico de menores, se refiere a la facultad especial de la Sala de Asuntos de Menores para entender en procesos contra éstos y se relaciona “con la cuestión de si el menor debe ser encausado dentro del sistema de justicia juvenil o en el sistema de justicia criminal”. Pueblo en interés menor A.A.O., 138 D.P.R. 160, 172 (1995). Es decir, la jurisdicción es determinante al decidir quién debe ser encausado como menor o, por el contrario, como adulto.
Así, el Art. 4, ante, establece que la Sala de Asuntos de Menores tendrá jurisdicción en todo caso en que se le impute a un menor una conducta que constituya falta si incurrió en ella antes de éste haber cumplido los dieciocho años; sujeto, claro está, al término prescriptivo correspondiente. Id. El artículo, sin embargo, dispone que la Sala de Asuntos de Menores no tendrá jurisdicción en aquellos casos en que se le “impute a un menor que hubiere cumplido quince (15) años de edad la comisión de hechos constitutivos de asesinato en primer grado mediante deliberación y premeditación”; en que se le impute “hechos constitutivos de delito que surjan de la misma transacción o evento constitutivo de asesinato en primer grado mediante deliberación y premeditación”, o “cuando se le hubiese adjudicado previamente un asesinato como adulto”. Id. En estos casos, la jurisdicción para encausar el procesamiento penal le corresponderá a la Sala de lo Criminal del Tribunal Superior.
Por lo tanto, la Sala de Asuntos de Menores no tiene “jurisdicción” cuando los actos imputados al menor ocurren después de éste haber cumplido dieciocho años, si se le imputa asesinato en primer grado mediante deliberación y premeditación o si se le imputa un delito que surja de esa misma transacción o evento y el menor hubiese cumplido quince años. Pueblo en interés menor A.A.O., ante, págs. *859172-173. Véase, además, Pueblo v. Álvarez Torres, 127 D.P.R. 830 (1991).
De otra parte, el Art. 5 de la ley dispone que el tribunal habrá de conservar su “autoridad’^1) sobre todo menor hasta que éste cumpla la edad de veintiún años, a menos que mediante una orden al efecto dé por terminada su jurisdicción. 34 L.P.R.A. sec. 2205.
La Ley de Menores, en su Art. 15 (34 L.P.R.A. sec. 2215), regula detalladamente el proceso de renuncia de jurisdicción contemplado en el citado Art. 5 de la ley. La fase de renuncia a la jurisdicción es “una etapa crítica en el procesamiento”, en la cual se traslada a un menor de una jurisdicción cuyo fin es rehabilitador a otra que lo juzga como adulto con la probabilidad de la pérdida de libertad por un periodo de tiempo prolongado. Véase S.M. Davis, Rights of Juveniles, The Juvenile Justice System, 2da ed., St. Paul, Thomson-West, 2003, Sec. 4:1, pág. 4-1 (“The effect of a decision to waive jurisdiction over a child is to deny to the child the protection and ameliorative treatment afforded by the juvenile process, substituting therefor the punitive treatment found in the criminal process”). “Por la magnitud de ese traslado, por los efectos serios que puedan surgir y para cumplir con las garantías de un debido proceso de ley”, es menester cumplir a cabalidad con los criterios establecidos en el Art. 15 de la Ley de Menores, 34 L.P.R.A. sec. 2215. Pueblo en interés menor R.H.M., ante, pág. 411. En igual sentido, véase Kent v. United States, 383 U.S. 541, 556 (1966) (“It is clear beyond dispute that the waiver of jurisdiction is a ‘critically important’ action determining vitally important statutory rights of the juvenile”).
*860A poco que analicemos el referido artículo, nos percatamos que de su texto se desprende, con meridiana claridad, que sólo se podrá solicitar la renuncia de jurisdicción en aquellos casos que el menor involucrado sea mayor de catorce años.i2) Por lo tanto, cuando el menor imputado es menor de catorce años, la jurisdicción exclusiva para exigir responsabilidad por la comisión de una falta le corresponde a la Sala de Asuntos de Menores del Tribunal Superior. Ante la ausencia de autoridad expresa para renunciar a la jurisdicción en casos de menores de catorce años, no cabe una interpretación en tal sentido. Adviértase que los tribunales de menores son “criaturas legislativas” y, como tal, le corresponderá a la Asamblea Legislativa determinar su jurisdicción conforme el diseño particular que se estime propio. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 580 (1992).
Habíamos expresado que “el poder o la autoridad del tribunal sobre un menor depende de la fecha en que se cometió la falta y no de aquella en que comenzó el proceso o en que dicha corte adquirió jurisdicción sobre el niño delincuente”. (Enfasis nuestro.) Pueblo v. Andújar, 80 D.P.R. 822, 826 (1958). Véanse, también: Pueblo en interés *861menor F.R.F., 133 D.P.R. 172, 179 (1993); Pueblo ex rel. L.V.C., ante, pág. 120. Por lo tanto, será la ley vigente al momento de los hechos la que habrá de determinar cómo se ha de encausar el procesamiento de un menor cuando se le impute la comisión de una falta. Ciertamente, un menor no puede “ser procesado bajo términos y condiciones más one-rosos que los impuestos por la ley vigente a la fecha en que se perpetraron los hechos imputados en la acusación”. Pueblo v. Andújar, ante, pág. 824.
Indicamos anteriormente que surge del expediente que consta ante nosotros que en la vista celebrada ante el tribunal de instancia para dilucidar la moción de desestimación presentada por el acusado, el Ministerio Público y la defensa estipularon que no “hay controversia en que el acusado tenía 13 años en la fecha de los alegados hechos”. Véase Petición de certiorari, Minuta de 20 de agosto de 2004, Apéndice, pág. 39. En P.R. Glass Corp. v. Tribunal Superior, 103 D.P.R. 223, 231 (1975), indicamos que “[u]na vez hecha y aprobada por el tribunal la estipulación obliga a quienes la hacen y a las partes por ellos legalmente representadas. La estipulación es una admisión judicial que implica un desistimiento formal de cualquier contención contraria a ella”. (Citas omitidas y énfasis nuestro.) Estipulado por el Ministerio Público que la edad de Suárez Alers era trece años, éste está obligado por tal determinación al haber desistido de cualquier cuestionamiento en contrario.(3)
Por lo tanto, a la luz de lo anterior, el Tribunal de Pri-mera Instancia, Sala Superior de Aguadilla, Asuntos de Menores, aun cuando podía asumir jurisdicción en la queja instada por la Procuradora de Menores contra Suárez *862Alers por ser éste menor de edad al momento de los hechos, no podía bajo ningún supuesto renunciar a su jurisdicción y referir el asunto a la Sala de lo Criminal del Tribunal Superior. Ello así, ya que Suárez Alers era menor de ca-torce años al momento de los hechos imputados, y el Art. 15 de la Ley de Menores, ante, no autoriza la renuncia en estos casos.
No hay duda de que si la queja contra Suárez Alers hu-biese sido presentada al momento de los alegados hechos delictivos, la Sala de Asuntos de Menores estaba imposibi-litada de renunciar a su jurisdicción. Si era improcedente en ese momento, también lo es ahora. Concluir lo contrario querría decir que le estaríamos aplicando a Suárez Alers unas condiciones y unos términos no contemplados en la Ley de Menores de 1986 para su perjuicio.(4)
En Pueblo en interés menor F.R.F., ante, nos enfrenta-mos a una controversia similar a la planteada en este caso. En ese caso se presentaron sendas quejas contra el menor F.R.F. por faltas cometidas en fechas distintas. Al momento de los hechos en el primer caso, el menor tenía quince años de edad; sin embargo, cuando ocurrieron los hechos del se-gundo caso, ya el menor era mayor de dieciséis años. Para la fecha de los primeros hechos estaba vigente la Ley de Menores de 1955 y para el segundo incidente había en-trado en vigor la Ley de Menores de 1986.
Así las cosas, el Tribunal de Primera Instancia renunció a su jurisdicción en ambos casos y los refirió a la sala de lo criminal para procesamiento. El menor impugnó la renun-cia de jurisdicción en ambos casos. Planteada así la contro-versia, resolvimos que el foro primario no podía renunciar a su jurisdicción en el primer caso, ya que la Ley de Meno-res de 1955 “no permitía la renuncia de jurisdicción en relación con menores de quince (15) años de edad”. (Enfasis nuestro.) Pueblo en interés menor F.R.F., ante, pág. 180. *863Ese problema no se planteaba en el segundo caso, ya que la Ley de Menores de 1986 permitía “la renuncia de jurisdic-ción por una falta tipo II, cometida por un menor entre las edades de catorce (14) a dieciséis (16)”. Íd., pág. 182. Véase, además, Pueblo v. Andújar, ante.
Resolvemos, por lo tanto, que fue errónea la determina-ción del Tribunal de Primera Instancia, Sala Superior, Asuntos de Menores, de renunciar a su jurisdicción, ya que la Ley de Menores de 1986 no autoriza la renuncia en casos de menores de catorce años. Dicha determinación está vi-ciada de nulidad.
Es de notar también que un menor de trece años no puede ser procesado por el sistema de justicia criminal, ya que el Art. 29 del Código Penal, 33 L.P.R.A. sec. 3151,(5) dispone que la minoridad es una de las causas de inimputabilidad. La prohibición del Código Penal es absoluta, pues prohíbe tanto el procesamiento como la convicción.
La minoridad como causa de inimputablidad se asienta sobre la teoría que las personas menores de cierta edad no han adquirido plena madurez mental como tampoco un desarrollo biológico pleno, lo que les impide tener la capacidad suficiente para comprender la criminalidad de sus actos o de conformar éstos al mandato de la ley. Véanse: D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, 5ta ed. rev., San Juan, Inst. Desarrollo del Derecho, 2005, Sec. 7.3, págs. 290-293; F. Muñoz Conde y M. García Arán, Derecho Penal: Parte General, 4ta ed., Valencia, Tirant lo Blanch, 2000, págs. 414-418; E. Aponte Villalba, Criterios de evaluación para determinar la procesabilidad e imputabilidad en el sistema de justicia juvenil de Puerto Rico, Centro Caribeño de Estudios Postgraduados, 1993.
*864Una lectura integrada del texto del Art. 29 del Código Penal, ante, y lo dispuesto en los citados Arts. 4, 5 y 15 de la Ley de Menores obligan a la conclusión de que Suárez Alers no puede ser procesado como adulto, ya que a la fe-cha de los hechos que se le imputan éste contaba con sólo trece años de edad y la Ley de Menores no autorizaba la renuncia de jurisdicción en estos casos.
1 — 1 H-1 H-i
A la luz de lo discutido, resolvemos que el Tribunal de Primera Instancia, Sala Superior, Asuntos de Menores, erró al renunciar a la jurisdicción del aquí peticionario y referir el caso a la Sala de lo Criminal del Tribunal Superior para trámites ulteriores. La actuación de dicho foro está viciada de nulidad. Se revoca, por lo tanto, la senten-cia dictada por el Tribunal de Apelaciones y se ordena el archivo del pliego acusatorio instado y el sobreseimiento de la causa instada contra Suárez Alers.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López disintió con una opinión escrita, a la cual se unió el Juez Asociado Señor Rivera Pérez.
— O —

(1) El concepto “autoridad” utilizado en el estatuto se refiere a la “supervisión, detención o custodia del menor que asume el Estado como parens patriae, mientras a éste se le encausa y luego de que se ha determinado que está incurso en la comisión de una falta”. Pueblo en interés menor A.A.O., 138 D.P.R. 160, 172 (1995). “Autori-dad”, por lo tanto, se refiere al tipo y a la duración de la medida impuesta una vez se determine que el menor se encuentra incurso en una falta. Id.


(2) El Art. 15 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. sec. 2215, en cuanto a la renuncia de jurisdicción, dispone lo siguiente:
“(a) Solicitud, por Procurador. El tribunal, a solicitud del Procurador, podrá renunciar la jurisdicción sobre un menor que sea mayor de catorce (14) años y menor de dieciocho (18) años, a quien se le impute la comisión de cualquier falta Clase II o III. El Procurador deberá efectuar dicha solicitud mediante moción fundamentada cuando considere que entender en el caso bajo las disposiciones de [esta ley] no responderá a los mejores intereses del menor y de la comunidad.
“El Procurador deberá promover la solicitud de renuncia de jurisdicción en los siguientes casos:
“(1) Cuando se impute a un menor que sea mayor de catorce (14) años la comi-sión de hechos constitutivos de asesinato en la modalidad que está bajo la autoridad del tribunal, cualquier otro delito grave de primer grado, y cualquier otro hecho delictivo que surja de la misma transacción o evento.
“(2) Cuando se impute al menor una falta Clase II o III y se le hubiera adjudi-cado previamente una falta Clase II o III, incurrida entre los catorce (14) y dieciocho (18) años.
“El Procurador vendrá obligado a advertir al tribunal la falta de jurisdicción cuando se trata de aquellos casos excluidos de su autoridad por disposición expresa de este capítulo.” (Enfasis nuestro.)


(3) Lo cierto es que la posición del Ministerio Público ha sido que Suárez Alers tenía, en efecto, trece años de edad al momento de los hechos imputados. A modo de ejemplo, en el alegato presentado por El Pueblo ante este Tribunal, el Procurador General indicó lo siguiente: “Para la fecha de los hechos, Suárez Alers tenía trece años de edad, mientras que el menor perjudicado contaba con siete años.” (Énfasis nuestro.) Alegato del Procurador General, pág. 2, Apéndice de la Petición de certio-rari, pág. 64. El asunto sobre la edad de Suárez Alers no fue un cuestionamiento que se hiciera ante los foros inferiores ni ante este Tribunal.


(4) Debe quedar claro, sin embargo, que si Suárez Alers hubiese sido mayor de catorce años cuando ocurrieron los hechos que se le imputaron, nada impedía que la Sala de Asuntos de Menores asumiera jurisdicción y que, luego de la vista correspon-diente, determinarían si procedía o no renunciar a su jurisdicción.


(5) El Art. 29 del Código Penal, 33 L.P.R.A. sec. 3151, dispone lo siguiente:
“Una persona no será procesada o convicta criminalmente por un hecho reali-zado cuando dicha persona no hubiere cumplido 18 años de edad, salvo los casos provistos en la legislación especial para menores.”